18 A.3d 192 (2011)
206 N.J. 62
In the Matter of Jonathan S. BRISTOL, an Attorney at Law (Attorney No. XXXXXXXXX).
D-106 September Term 2010, 068195
Supreme Court of New Jersey.
May 24, 2011.

ORDER
JONATHAN S. BRISTOL of NEW YORK, NEW YORK, who was admitted to the bar of this State in 1985, having pleaded guilty in the United States District Court for the Southern District of New York to conspiracy to commit money laundering, in violation of 18 U.S.C. § 1956, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20-3(g)(4), JONATHAN S. BRISTOL is *193 temporarily suspended from the practice of law, pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that JONATHAN S. BRITOL be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that JONATHAN S. BRITOL comply with Rule 1:20-20 dealing with suspended attorneys.